*299MEMORANDUM**
Jess Lisle Angstman, III, appeals his 86-month sentence following his guilty plea conviction for conspiracy to distribute 500 or more grams of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Angstman contends that the district court erred by denying his requested downward departure for reduced mental capacity, in light of his history of mental illness. We lack jurisdiction to review the district court’s discretionary denial of a request for departure, and we dismiss. See United States v. Rearden, 849 F.3d 608, 617 (9th Cir.2003); United States v. Smith, 330 F.3d 1209, 1212 (9th Cir.2003).
Angstman requests this court to take jurisdiction of his appeal and review the district court’s ruling de novo, based upon the recently-enacted PROTECT Act legislation. See Pub.L. No. 108-21, 117 Stat. 650 (2003); 18 U.S.C. § 3742. We decline his invitation to apply the PROTECT Act because we would not reverse the district court’s ruling in this case, even upon de novo review. See United States v. Leon, 341 F.3d 928, 931 (9th Cir.2003). The district court exercised its discretion in an appropriate manner by denying the departure based on a need to protect the public.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.